POUCH BATTERY WITH SAFETY PROTECTION FUNCTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 4/13/2021:
Claim 1 has been amended; claim 6 has been cancelled. No new matter has been entered.
Previous rejections under 35 USC 112(b), 102(a)(1), and 103 have been withdrawn due to amendment.

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 3-5 were rejected under 35 USC 112(b) for being indefinite. Claims 1 and 5 were rejected under 35 USC 102(a)(1) for being anticipated by Shinyashiki et al. (US 2009/0246607 A1). Claims 2-4 were rejected under 35 USC 103 for being unpatentable under Shinyashiki et al. and further in view of Ahn et al. (US 2011/0104520 A1).
Claim 1 has been amended to disclose “the gas pressure in the pouch reaching a predetermined pressure due to gas expansion.” The amendment overcomes the rejection under 35 USC 112(b).
Claim 1 has been amended to include the allowable subject matter of claim 6. As such, the rejections under 35 USC 102(a)(1) and 103 have been withdrawn and claims 1-5 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729